DETAILED ACTION
Statement of Reasons for Allowance	
Amendments and Remarks of 1/4/2022 have been considered, and claims 3, 5-8, 11-12 (renumbered as 1-7, for issue) are allowed. 
Independent claim 5 respectively recites the limitations: 
derive a priority of performing the radiologic interpretation of the medical image based on the analysis result and the medical information, 
wherein the medical image is a CT image, 
the processor acquires, as the analysis result, a first certainty factor for each pixel of the CT image indicating a certainty that each pixel of the CT image is infarcted,
the processor acquires, as the medical information, a second certainty factor for each pixel of an MRI image of a patient indicating a certainty that each pixel of [[an]]the MRI image of the patient for which the medical image is acquired is infarcted, and 
the processor derives a higher priority as the number of pixels of which a total certainty factor based on the first certainty factor and the second certainty factor is equal to or greater than a predetermined first threshold value becomes larger on the CT image.

Independent claim 6 respectively recites the limitations:
wherein the medical image is a CT image, the processor acquires, as the analysis result, a first certainty factor for each pixel of the CT image indicating a certainty that each pixel of the CT image is infarcted, 

the processor weights the first certainty factor according to the part information, and derives a higher priority as the number of pixels of which the weighted first certainty factor is equal to or greater than a predetermined second threshold value becomes larger on the CT image.

Independent claim 8 respectively recites the limitations:
the processor acquires, as the analysis result, a bleeding certainty factor for each pixel of the CT image indicating a certainty that each pixel of the CT image is a subarachnoid hemorrhage region,
the processor acquires, as the medical information, clinical information indicating whether subarachnoid hemorrhage is caused by traumatic bleeding or an aneurysm rupture for a patient for which the medical image is acquired, and
the processor sets a predetermined third threshold value to be low, in a case where the clinical information is the aneurysm rupture at the time of deriving a higher priority as the number of pixels of which the bleeding certainty factor is equal to or greater than the third threshold value becomes larger on the CT image












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667